Title: From George Washington to Samuel Huntington, 7 December 1780
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor 7 Decemr 1780
                        
                        I have the honor of introducing to your Excellency the Count de Custine a Brigadier General in the Army of
                            France, and who is currently recommended to me by the Count de Rochambeau. This Gentlemans Rank, exclusive of the amiable
                            and valuable qualities which he is said to possess, intitles him to that polite attention which I am confident he will
                            receive from your Excellency. I have the honor &c.

                    